Case: 5:19-Cr-OOOlO-.]I\/|H-I\/|AS Doc #: 7 Filed: 01/10/19 Page: 1 of 1 - Page |D#: 59

Essts:z; l`lis;;riet- of £es;=.zc}q

F l L § §
UNrrED sTATEs nlsTRICT coURT -'AN 1 § “B'g
EASTERN nlsTRICT oF KF_.NTUCKY AT PMEWLLE
cENTRAL DIVISION Roess`r a caps
A _S`/./LA»A[D signs u‘s. olsTRlcT const
CRIMINAL ACTION NO. 0:18-MJ-54-EBA
UNITED sTATEs oF AMERICA PLAINTIFF
v. \oRDER
BENIAMIN-FILIP oLoGEANU I)EFENDANT

***$**#$$=k****

'l`he United States, having filed a motion to permit limited disclosure of certain documents
in the above~styled case, the Court ORDERS that the Clerk of the Court is permitted to disclose
the contents and copies of the complaint, arrest warrant,, and other documents filed in the above-
styled case to defense counsel and translators in accordance with the following

(l) Defense counsel SHALL maintain the pleadings in his or her possession, the possession
of his or her office, or in the possession of his or her defense team, to include defense
experts, investigators, and translators/interpreters;

(2) The Defendant SHALL have access to the pleadings, but the Det`endant may not be
allowed to take the pleadings where they could be shown to third parties or where
additional copies could be made; and

(3) The Defendant, defense counsel, and any other person permitted access to the pleadings
under this order SHALL NOT be permitted to disclose the pleadings or the contents

thereof to any third party.

   

§ s“°'$%` S'rgned BY'-
ct _E_d»i__ardB-_Alss.fg””
j united StatesMag`\strateJudge

